



HERMAN MILLER, INC. LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT


This certifies that Herman Miller, Inc. (the "Company") has on
%%OPTION_DATE,'Month DD, YYYY'%-%  (the "Award Date"), granted to
%%FIRST_NAME%-% %%LAST_NAME%-% (the "Participant") an award (the "Award") of an
option to purchase %%TOTAL_SHARES_GRANTED,'999,999,999'%-% shares of the
Company's common stock, par value $.20 per share (the "Option Shares") pursuant
to and under the Herman Miller, Inc. 2011 Long-Term Incentive Plan (the "Plan")
and subject to the terms set forth in this Option Agreement. A copy of the Plan
Prospectus has been delivered to Participant, and a copy of the Plan is
available from the Company on request. The Plan is incorporated into this Option
Agreement by reference, and in the event of any conflict between the terms of
the Plan and this Option Agreement, the terms of the Plan will govern; provided,
however, that definitions under this Award Agreement shall govern. Any
capitalized terms not defined herein will have the meaning set forth in the
Plan.


1.    Option. Pursuant to the Plan and this Option Agreement, the Participant
has the option to purchase the Option Shares on the terms and conditions herein
set forth (the "Option"). This Option shall not be designated as an incentive
stock option ("ISO") for purposes of qualifying as such under the provisions of
Section 422 of the Internal Revenue Code of 1986, as amended.


2.    Purchase Price. The purchase price of the shares covered by this Option
Agreement shall be %%OPTION_PRICE,'$999,999,999.99'%-% per share (the “Purchase
Price”). The "Committee" (provided for in Article 3 of the Plan) has determined
that such price represents one hundred percent (100%) of the fair market value
of a share of the Company's common stock as of the Award Date.


3.    Term of Option. This Option shall expire on %%EXPIRE_DATE_PERIOD1,'Month
DD, YYYY'%-% subject to earlier termination as provided in subsequent sections
of this Option Agreement (the "Expiration Date").


4.    Participant's Agreement. In consideration of the granting of the Option,
the Participant agrees to remain in the employ of the Company for the lesser of
a period of at least twelve (12) months from the Award Date, or a period
commencing on the date hereof and ending upon the Participant's Retirement (the
"Minimum Employment Period"). Such employment, subject to the provisions of any
written contract between the Company and the Participant, shall be at the
pleasure of the Board of Directors, and this Option Agreement shall not impose
on the Company any obligation to retain the Participant in its employ for any
period. In the event of the termination of employment of the Participant for any
reason during the Minimum Employment Period, this Option Agreement shall
terminate, unless this Option becomes exercisable as provided in Sections 8 or
9.


5.    Exercise of Option.


(a)    Except as provided in Section 8 and 9, this Option may be exercised and
Option Shares may be purchased in accordance with the vesting schedule set forth
in Section 5(b) below. Subject to that vesting schedule, this Option may be
exercised at any time during the term of this Option Agreement, by written
notice to the Company. The notice shall state the number of shares with respect
to which the Option is being exercised, shall be signed by the person exercising
this Option, and shall be accompanied by payment of the full purchase price of
the shares. This Option Agreement shall be submitted to the Company with the
notice for purposes of recording the shares being purchased, if exercised in
part, or for purposes of cancellation if all shares then subject to this Option
are being purchased. In the event this Option shall be exercised pursuant to
Section 8(e) hereof by any person other than the Participant, such notice shall
be accompanied by appropriate proof of the right of such person to exercise the
Option. Payment of the purchase price shall be made by: (a) cash, check, bank
draft, or money order, payable to the order of the Company; (b) the delivery by
the Participant of unencumbered shares of common stock of the Company, with a
fair market value on the date of exercise equal to the total purchase price of
the shares to be purchased; or (c) reduction in the number of shares of Common
Stock issuable upon exercise (based on the Fair Market Value of the Common Stock
on the last trading date preceding payment as determined by the Committee) or
(d) a combination of (a), (b) and (c). Upon exercise of all or a portion of this
Option, the Company shall issue to the Participant a stock certificate or book
entry deposit representing the number of shares with respect to which this
Option was exercised.


(b)    Vesting Schedule. On each date set forth below, this Option will vest and
become exercisable with respect to the percentage of Option Shares set opposite
such date if Participant is employed by the Company or a subsidiary as of such
date:







--------------------------------------------------------------------------------





Date
Percent of Option Vested to Date
%%VEST_DATE_PERIOD1, 'Month DD, YYYY'%-%
33.34%
%%VEST_DATE_PERIOD2, 'Month DD, YYYY'%-%
66.68%
%%VEST_DATE_PERIOD3, 'Month DD, YYYY'%-%
100.00%



(c)    Automatic Exercise Upon Expiration. Notwithstanding any other provision
of this Option Agreement (other than this Section 5(c)), on the last trading day
on which all or a portion of the outstanding Option may be exercised, if as of
the close of trading on such day the then Fair Market Value of a share of Common
Stock exceeds the per share Purchase Price of the Option by at least $.01 (such
expiring portion of the Option that is so in-the-money, an “Auto-Exercise
Eligible Option”), the Participant will be deemed to have automatically
exercised such Auto-Exercise Eligible Option (to the extent it is then vested
and has not previously been exercised or forfeited) as of the close of trading
in accordance with the provisions of this Section 5(c); provided that, if such
automatic exercise would result in the issuance of less than one whole share of
Common Stock to the Participant following the reduction for the Purchase Price
and withholding described in the following sentence, then the Option shall not
be automatically exercised pursuant to this Section 5(c). In the event of an
automatic exercise pursuant to this Section 5(c), the Company will reduce the
number of shares of Common Stock issued to the Participant upon such automatic
exercise of the Auto-Exercise Eligible Option in an amount necessary to satisfy
(1) the Participant’s Purchase Price obligation for the Auto-Exercise Eligible
Option, and (2) the applicable Federal, state, local and, if applicable, foreign
income and employment tax and social insurance withholding requirements arising
upon the automatic exercise in accordance with the procedures of Section 15.3 of
the Plan (unless the Committee deems that a different method of satisfying the
tax withholding obligations is practicable and advisable), in each case based on
the Fair Market Value of the Common Stock as determined in accordance with the
Plan. The Participant may notify the Plan record-keeper in writing in advance
that the Participant does not wish for the Auto-Exercise Eligible Option to be
exercised and, if such advance notification is provided, the automatic exercise
shall not apply. This Section 5(c) shall not apply to the Option to the extent
that this Section 5(c) causes the Option to fail to qualify for favorable tax or
accounting treatment under applicable law or accounting standards. In its
discretion, the Company may determine to cease automatically exercising some or
all stock options, including the Option, at any time. The Participant
understands, acknowledges, agrees and hereby stipulates that the automatic
exercise procedure pursuant to this Section 5(c) is provided solely as a
convenience to the Participant as protection against the Participant’s
inadvertent failure to exercise all or any portion of an in-the-money Option
that is vested and exercisable before such Option expires under this Option
Agreement. Because any exercise of all or any portion of the Option is solely
the Participant’s responsibility, the Participant hereby waives and releases and
agrees to indemnify and hold the Company harmless from and against any and all
claims of any kind whatsoever against the Company and/or any other party
(including without limitation, the Committee and the Company’s employees and
agents) arising out of or relating to the automatic exercise procedure pursuant
to this Section 5(c) (or any failure thereof), including without limitation any
resulting individual income tax, penalty and/or interest liability and/or any
other liability if the automatic exercise of the Option does occur, or does not
occur for any reason or no reason whatsoever and/or the Option actually expires.


        
6.    Tax Withholding.


(a)    In order to comply with all applicable federal, state, and local tax
withholding laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, and local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant are withheld or collected from Participant.


(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant's federal, state, and local tax obligations arising from the receipt
of shares of Common Stock, by any of the following means or by a combination of
such means set forth below. If the Participant fails to notify the Company of
his or her election prior to the date that the amount of tax to be withheld is
determined (the “Tax Date”), then the Company will withhold shares of Common
Stock as described in Section 6(b)(ii), below.


(i)    Tendering a payment to the Company in the form of cash, check (bank
check, certified check or personal check) or money order payable to the Company;


(ii)    Authorizing the Company to withhold from the shares of Common Stock
otherwise issuable to the Participant a number of shares having a Fair Market
Value as of the Tax Date up to the amount of the Company's withholding tax
obligation; or







--------------------------------------------------------------------------------





(iii)    Delivering to the Company unencumbered shares of Common Stock already
owned by Participant having a Fair Market Value, as of the Tax Date, up to the
amount of the withholding tax obligation. Any shares of Common Stock already
owned by Participant referred to in this Section 6(b)(iii) must have been owned
by Participant for no less than six (6) months prior to the date delivered to
the Company.


7.    Restriction on Transfer. This Option shall not be sold, assigned,
transferred, pledged hypothecated or otherwise disposed of by Participant
otherwise than by will or the laws of descent and distribution, and any such
purported sale, assignment, transfer, pledge, hypothecation or other disposition
will be void and unenforceable against the Company.


8.    Termination of Employment.


(a)    Termination of Employment for Reasons Other Than Retirement, Disability
or Death. In the event the Participant ceases to be employed by the Company for
any reason other than Retirement (as defined below) or on account of Disability
or death, this Option shall, to the extent rights to pur-chase shares hereunder
have vested at the date of such termination and shall not have been fully
exercised, be exercisable, in whole or in part, at any time within a period of
three (3) months following cessation of the Participant's employment, subject,
however, to prior expiration of the term of this Option and any other
limitations upon its exercise in effect at the date of exercise.


(b)    Termination of Employment for Retirement Prior to Full Vesting. If the
Participant ceases to be employed by the Company by reason of Retirement prior
to the full vesting of the Option Shares under Section 5(b) above and subject to
Participant's compliance with the covenants set forth in Section 12 below, if
(1) the date of Retirement occurs on or after the first anniversary of the Award
Date, this Option shall vest in accordance with the schedule set forth in
Section 5(b) above, or (2) if the date of Retirement occurs before the first
anniversary of the Award Date, the number of Option Shares subject to this
Option shall be deemed vested by multiplying that number of Option Shares by a
fraction, the numerator of which shall be the number of full calendar months of
employment service subsequent to the Award Date, and the denominator of which
shall be twelve (12). “Retires” or “Retirement” means for purposes of this Award
Agreement the Participant’s resignation on or after attaining (A) age 55 and 5
or more years of service, or (B) 30 or more years of service. For clarity, a
Company-initiated termination of the employment of the Participant shall not be
considered a “Retirement”. Subject to Participant's compliance with the
covenants set forth in Section 12 below, this Option shall, to the extent rights
to purchase shares hereunder have vested, be exercisable, in whole or in part,
at any time within the period of five (5) years following the date of Retirement
subject, however, to prior expiration of the term of this Option and any other
limitations upon its exercise in effect at the date of exercise. If the
Participant dies after such Retirement, this Option shall be exercisable in
accor-dance with Section 8(e) hereof.


(c)    Termination of Employment for Retirement After Full Vesting. If the
Participant ceases to be employed by the Company by reason of Retirement after
the full vesting of the Option Shares under Section 5(b) above, this Option
shall be exercisable, in whole or in part, at any time within the period of five
(5) years following the date of Retirement, subject, however, to prior
expiration of the term of this Option and any of the limitations upon its
exercise in effect at the date of exercise. If the Participant dies after such
Retirement, this Option shall be exercisable in accordance with Section 8(e)
hereof.


(d)    Termination of Employment for Disability. If the Participant ceases to be
employed by the Company by reason of Disability, this Option shall, to the
extent rights to purchase shares hereunder have vested as of the date of such
Disability and have not been fully exercised, be exercisable, in whole or in
part, at any time within the period of five (5) years following such termination
of employment, subject, however, to prior expiration of the term of this Option
and any other limitations upon its exercise in effect at the date of exercise.
If the Participant dies after such Disability, this Option shall be exercisable
in accordance with Section 8(e) hereof.


(e)    Termination of Employment Because of Death. In the event of the
Participant's death, this Option shall, to the extent rights to purchase shares
hereunder have vested at the date of death and shall not have been fully
exercised, be exercisable, in whole or in part, by the personal representative
of the Participant's estate, by any person or persons who shall have acquired
this Option directly from the Participant by bequest or inheritance at any time
during the following periods: (i) if Participant dies while employed by the
Company, at any time within five (5) years after the date of death, or (ii) if
Participant dies during the extended exercise period following termination of
employment specified in Section 8(b), (c), or (d) above, at any time within the
longer time of such extended period or one year after the date of death,
subject, however, in each case, to the prior expiration of the term of this
Option and any other limitations on the exercise of such Option in effect at the
date of exercise.


(f)    Termination of Option. If this Option is not exercised within whichever
of the exercise periods specified in Sections 8(a), (b), (c), (d) or (e) is
applicable, this Option shall terminate upon expiration of such exercise period.


9.     Change in Control. Notwithstanding any term to the contrary in this
Agreement or the Plan, if, within two (2) years following a Change in Control,
the Participant's employment (a) is terminated without Cause (b) terminates with
Good Reason, or (c) terminates under





--------------------------------------------------------------------------------





circumstances that entitle the Participant to accelerated vesting under any
individual employment agreement between the Participant and the Company, a
Subsidiary, or any successor thereof, then this Award (or its replacement) shall
become fully vested and immediately exercisable and shall remain exercisable for
the applicable period as described in Section 8. Notwithstanding the foregoing,
if upon the occurrence of a Change in Control this Award is not assumed or
continued, then this Award shall be treated in accordance with Section 14.3(a)
of the Plan.


10.     Rights as a Shareholder. Participant shall not have any rights as a
share-holder with respect to any shares covered hereby until Participant shall
have become the holder of record of such shares. No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date on which Participant shall have become the holder of record thereof,
except as provided in Section 11 hereof.


11.    Adjustments to Option Shares for Certain Corporate Transactions.


(a)    The Committee will make an appropriate and proportionate adjustment to
the number of Option Shares granted under this Award if (i) the outstanding
shares of Common Stock are increased or decreased, as a result of merger,
consolidation, sale of all or substantially all of the assets of the Company,
reclassification, stock dividend, stock split, reverse stock split with respect
to such shares of Common Stock or other securities, or (ii) additional shares or
new or different shares or other securities are distributed with respect to such
shares of Common Stock or other securities or exchanged for a different number
or kind of shares or other securities through merger, consolidation, sale of all
or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities.


(b)    The Committee may make an appropriate and proportionate adjustment in the
number of Option Shares granted under this Award if the outstanding shares of
Common Stock are increased or decreased as a result of a recapitalization or
reorganization not included within Section 11(a) above.


12.    Participant Covenants. In consideration of the grant of this Award by the
Company, Participant agrees to the following:


(a)    Confidentiality. In the course of Participant's employment with the
Company, Participant may be making use of, acquiring, or adding to the Company's
confidential information, trade secrets, and Protected Information; accordingly,
Participant agrees and promises:.


(i)    to protect and maintain the confidentiality of Protected Information
while employed by the Company;


(ii)    to return (and not retain) any and all materials reflecting Protected
Information that Participant may possess (including all Company-owned equipment)
immediately upon end of employment or upon demand by the Company; and


(iii)    to not use or disclose, except as necessary for the performance of
Participant's services on behalf of the Company or as required by law or legal
process, any Protected Information where such use or disclosure would be
detrimental to the interests of the Company. This promise applies only for so
long as such Protected Information remains confidential and not generally known
to the Company's competitors, or 18 months following the end of Participant's
employment with the Company, whichever occurs first.


(b)    Restrictive Covenants. Participant understands and agrees that the
Company has legitimate interests in protecting its goodwill, its relationships
with customers and business partners, and in maintaining its confidential
information, trade secrets and Protected Information, and hereby agrees that the
following restrictions are appropriate to meet such goals.
 
(i)    Non-Solicitation. Participant acknowledges that the relationships and
goodwill that Participant develops with Company Customers as a result of
Participant's employment belong to the Company. Participant therefore agrees
that while employed by the Company and for a period of 18 months after
Participant's employment with the Company ends, for whatever reason, Participant
will not, and will not assist anyone else to, (1) solicit or encourage any
Company Customer to terminate or diminish its relationship with the Company
relating to Competitive Services or Products; or (2) seek to persuade any
Company Customer to conduct with anyone other than the Company any business or
activity relating to Competitive Services or Products that such Company Customer
conducts or could conduct with the Company.


(ii)    Non-Competition. Participant agrees that while employed by the Company
and for a period of 18 months after Participant's employment with the Company
ends for any reason, Participant will not, for himself or herself, or on behalf
of any other person or entity, directly or indirectly, provide services to a
Direct Competitor in a role where Participant's





--------------------------------------------------------------------------------





knowledge of Protected Information is likely to affect Participant's decisions
or actions for the Direct Competitor to the detriment of the Company.


(c)    Definitions. For purposes of this Section 12, the following terms shall
be defined as follows:


(i)    Protected Information. "Protected Information" means Company information
not generally known to, and not readily ascertainable through proper means by,
the Company's competitors on matters such as customer information, partner
information, and the relative skills and experience of the Company's other
Participants or agents; nonpublic information; strategic plans; business
methods; investment strategies and plans; intellectual property; sales and
marketing plans; Company (not individual) know-how; trade secrets; and other
information of a technical or economic nature relating to the Company's
business.


Protected Information does not include information that (i) was in the public
domain, (ii) was independently developed or acquired by Participant, (iii) was
approved by the Company for use and disclosure by Participant without
restriction, or (iv) is the type of information which might form the basis for
protected concerted activity under the National Labor Relations Act (for
example, Participant pay or Participant terms and conditions of employment).


(ii)    Company Customer. "Company Customer" is limited to those customers or
partners who did business with the Company within the most recent 18 months of
Participant's employment (or during the period of Participant's employment, if
Participant was employed for less than 18 months) and with whom Participant
personally dealt on behalf of the Company in the 12 months immediately preceding
the last day of Participant's employment and Participant had business contact or
responsibility with such Company Customer as a result of his or her employment
with the Company. "Company Customer" shall not, however, include any individual
who purchased a Competitive Product from the Company by direct purchase from one
of its retail establishments or via on-line over the Internet, unless such
purchase was of such quantity that the purchase price exceeded $15,000.
 
(iii)    Competitive Services. "Competitive Services" means services of the type
that the Company provided or offered to its customers or partners at any time
during the 12 months immediately preceding the last day of Participant's
employment with the Company (or at any time during Participant's employment if
Participant was employed for less than 12 months), and for which Participant was
involved in providing or managing the provision of such services.


(iv)    Competitive Products. "Competitive Products" means products that serve
the same function as, or that could be used to replace, products the Company
provided to, offered to, or was in the process of developing for a present,
former, or future possible customer/partner at any time during the twelve (12)
months immediately preceding the last day of Participant's employment (or at any
time during Participant's employment if Participant was employed for less than
12 months), with which Participant had direct responsibility for the sale or
development of such products or managing those persons responsible for the sale
or development of such products.


(v)    Direct Competitor. "Direct Competitor" means a person, business or
company providing Competitive Products or Competitive Services anywhere in the
United States. "Direct Competitor" does not include any business which the
parties have agreed in writing to exclude from the definition, and the Company
will not unreasonably or arbitrarily withhold such agreement.


(a)Non-disparagement. Participant agrees that, while employed with the Company
and thereafter, Participant will not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement calculated or
likely to have the effect of undermining, disparaging or otherwise reflecting
poorly upon the Company, any member of its Board of Directors or any executive
officer of the Company (the “Protected Persons”) or the Company’s business.
Without limitation, Participant shall not publish, communicate, post or blog
disparaging or confidential information about the Protected Persons. However,
the Participant may give truthful and non-malicious testimony if properly
subpoenaed to testify under oath.


(e)    Exception. Nothing in this Award Agreement is intended to prevent the
Participant from making disclosures of Protected Information if required by
applicable law, regulation, or legal process, provided that the Participant
provide the Company with prior notice of the contemplated disclosure and
reasonably cooperate with the Company, at its expense, in seeking a protective
order or other appropriate protection of such information. In addition, nothing
in this Award Agreement is intended interfere with the whistleblower provisions
of any United States federal, state or local law or regulation, including but
not limited to Rule 21F-17 of the Securities Exchange Act of 1934 or § 1833(b)
of the Defend Trade Secrets Act of 2016. Accordingly, notwithstanding anything
to the contrary therein, nothing in this Award Agreement prohibits, restricts or
prevents the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector





--------------------------------------------------------------------------------





General, or to an attorney, or from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
disclosing trade secrets and other Protected Information in the course of such
reporting; provided, however, that the Participant use the Participant’s
reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity and (ii) request that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such whistleblower reports or disclosures and is not
required to notify the Company that the Participant has made such reports or
disclosures.


13.    Miscellaneous.


(a)    Neither this Option Agreement nor the Plan confers on Participant any
right with respect to the continuance of employment by the Company or any
Subsidiary, nor will there be a limitation in any way on the right of the
Company or any Subsidiary by which Participant is employed to terminate his or
her employment at any time.


(b)    In the event of a restatement of the Company's consolidated financial
statements for any interim or annual period ("Restatement"), the Committee may
determine that the Award exceeds the amount that would have been awarded or
received had the Restatement been known at the time of the original Award or at
the time of vesting of any Option Shares. In the event that the Committee makes
such a determination, the Company shall have the right: (ii) in the instance of
a Participant whose misconduct or violation of a Company policy causes such
Restatement, or; (ii) in the instance where a Participant is an officer subject
to Section 16 of the Securities and Exchange Act of 1934, and without regard to
whether Participant caused the Restatement, to (A) forfeit any vested or
unvested rights in this Award, and/or (B) to require repayment or return of any
benefit derived from the exercise of this Award. Both the cause and the amount
of adjustment and/or repayment shall be determined by the Committee in its sole
discretion, and its decision shall be final and binding upon the Participant.


(c)    An original record of this Option Agreement and of the Participant's
acceptance and acknowledgement will be held on file by the Company. This Option
Agreement and the Participant's acknowledgement may be made either paper or
electronic format as specified by the Company. To the extent there is any
conflict between the terms contained in this Option Agreement and the terms
contained in the original held by the Company, the terms of the original held by
the Company will control.


14.    Section 409A Compliance. To the extent applicable, it is intended that
this Award Agreement be exempt from or comply with the provisions of
Section 409A of the Internal Revenue Code ("Section 409A"). This Award Agreement
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the Award Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). If
any payments under this Award Agreement constitute nonqualified deferred
compensation subject to the requirements of Section 409A and are payable upon a
termination of the Participant's employment, then (a) all such payments shall be
made only upon a "separation from service" within the meaning of Section 409A,
(b) for purposes of determining the timing of such payments, Participant's
termination shall not be considered to occur until he or she has incurred such a
separation from service and (c) to the extent required for compliance with
Section 409A if Participant is a “specified employee” within the meaning of
Section 409A, payments will be delayed by six months.


15.    Section 280G. Notwithstanding anything contained in this Award Agreement
to the contrary, to the extent that any of the payments and benefits provided
for under this Award Agreement, together with any payments or benefits under any
other agreement or arrangement between the Company or any of its affiliates and
the Participant (collectively, the “Payments”) would constitute a “parachute
payment” within the meaning of Section 280G of the Code, the amount of such
Payments shall be reduced (to the extent any reduction is necessary) to the
amount that would result in no portion of the Payments being subject to the
excise tax imposed pursuant to Section 4999 of the Code if and only if such
reduction would provide the Participant with an after-tax amount greater than if
there was no reduction. Any reduction shall be done in a manner that maximizes
the amount to be retained by the Participant, provided that to the extent any
order is required to be set forth herein, then such reduction shall be applied
in the following order: (a) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first; (b)
payments due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a) will be reduced next (if necessary, to
zero), with amounts that are payable or deliverable last reduced first; (c)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G- 1, Q&A 24 will be reduced next (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); (d) payments due
in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to
zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and (e) all other non-cash
benefits will be next reduced pro-rata.


IN WITNESS WHEREOF, the parties have executed this Option Agreement effective as
of the Award Date.





--------------------------------------------------------------------------------





Herman Miller, Inc.




 
By:_____________________________________
 
Jeffrey M. Stutz
 
Chief Financial Officer



    
ACCEPTANCE AND ACKNOWLEDGEMENT


Via electronic ACCEPT, I accept the Award Agreement described herein and in the
Plan, acknowledge receipt of a copy of this Award Agreement and the Plan
Prospectus, and acknowledge that I have read them carefully and that I fully
understand their contents.











